DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/9/2020 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites the phrase “a divalent linking group composed of combination of these groups”. Applicants are advised to amend this phrase to recite “a divalent linking group composed of a combination thereof” Appropriate correction is required.

Claim 2 is objected to because of the following informalities: Claim 2 recites the phrase “a divalent linking group composed of combination of these groups”. Applicants are advised to amend this phrase to recite “a divalent linking group composed of a combination thereof” Appropriate correction is required.

Claim 3 is objected to because of the following informalities: Claim 3 recites the phrase “a divalent linking group composed of combination of these groups”. Applicants are advised to amend this phrase to recite “a divalent linking group composed of a combination thereof” Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites “wherein L1 represents a single bond, a phenylene group, a biphenylene group or an alkylene group having 2 carbon atoms or less” which renders the scope of the claim confusing for the following reasons. Claim 2, from which claim 13 depends, recites that L1  is a substituted or unsubstituted alkylene group having 1 to 12 carbon atoms, an arylene selected from the group consisting of naphthyl, anthryl, phenanthryl, pyrenyl, chrysenyl, terphenyl, quaterphenyl, fluoranthenyl, triphenylenyl, fluorenyl, azulenyl, acenaphthenyl, indenyl and indenofluorenyl”. Claim 13 recites that L1 represents a single bond or a phenylene group which 1 recited in 13, i.e. a single bond or a phenylene group as well as L1 as recited in claim 2. In other bonds, a single bond or a phenylene group recited in claim 13 is not one of the groups required for L1 in claim 2.

Claim 15 recites that “wherein at least one of L1 or L2 is bonded to a position 2 or a position 4 in a condensed ring containing X represented by Formula (I) which renders the scope of the claims confusing for the following reasons. Claim 2, from which claim 15 depends, recites two (2) Formulas, i.e. (C3) and (D2). In Formula (C3) the group L1 is bonded to position 3 and L2 is bonded to position 6 in the condensed ring containing X represented by Formula (I). Thus, in Formula (C3) neither L1 nor L2 satisfy the requirements recited in claim 15. In Formula (D2) in claim 2, while L1 is bonded to position 2 in the condensed ring containing X represented by Formula (I), L2 is only bonded to position 5 in the condensed ring containing X represented by Formula (I). Accordingly, given that only L1 in Formula (D2) is bonded to position 2, it is unclear how one can meet the requirements for Formula C3) or (D2) in claim 2 and simultaneously meet the requirements that L1 or L2 is bonded to a position 2 or a position 4 in a condensed ring containing X represented by Formula (I) as recited in claim 15. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-10, and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Katakura et al (US 2011/0272687).

Regarding claim 1, Katakura et al discloses the following compound corresponding to recited Formula (K2) ([0025] – Formula 3):

    PNG
    media_image1.png
    378
    556
    media_image1.png
    Greyscale
.
In this compound, the groups X21-X28 are –C(R28), where R28 is H or a substituent ([0026); the groups R21-R27 are H or a substituent ([0026]). The groups R21-R27 and R28 are the same as those for R1 to R7 Formula (1) of the reference ([0077]-[0078]). Paragraph [0065] discloses these groups as methyl, ethyl, and triazinyl. Paragraph [0066] discloses that these substituents can be further substituted by the disclosed substituents. Thus, the reference discloses substituents such as a methyl or ethyl substituted triazine. 
When R26 is a triazine group and X21-X28 are CR28, the reference discloses a compound encompassed by recited Formulas (K2), i.e.

    PNG
    media_image2.png
    346
    574
    media_image2.png
    Greyscale
,
1 and L2 are single bonds, the recited group X is O, and the recited groups Y1-Y3 are N. Two (2) of R28 correspond to the recited groups R1 and R2 and are methyl or ethyl and the remaining of R28 are H. One (1) of R21-R23 corresponds to the recited group Ra and is a substituent such as methyl or ethyl; the remaining of R21-R23 are H. One (1) of the group R25-R27 corresponds to the recited group Rb and is a substituent such as methyl or ethyl; the remaining of R25-R27 are H. One (1) of the group Ar1-Ar2 is a substituent such as methyl or ethyl, i.e. C1-2 alkyls, and the other of Ar1-Ar2 is H.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 4, Katakura et al teaches all the claim limitations as set forth above. Additionally, the reference discloses an organic electroluminescent element comprising the claimed compound (Abstract).

Regarding claim 5, Katakura et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the recited group L1 is a single bond.

2 is a single bond.

Regarding claim 7, Katakura et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses an organic electroluminescent element comprising the claimed compound (Abstract). From the discussion above, it is clear that the recited group L1 is bonded to the 2-position to the condensed ring given by recited Formula (I).

Regarding claim 8, Katakura et al teaches all the claim limitations as set forth above. Additionally, the reference discloses an organic electroluminescent element, where the emitting layer comprises a host, either a single host or a plural number of host compounds, i.e. 2 or more ([0190]). The reference discloses that the host compound is formed from a carbazole derivative or a triarylamine derivative (Abstract and [0187]-[0188]). Given that the compound disclosed by the reference is a carbazole derivative, it would have been obvious to one of ordinary skill in the art to utilize the disclosed compound in the emitter layer in combination with a second host, i.e. a triarylamine derivative with a reasonable expectation of success. 

Regarding claim 9, Katakura et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a display device comprising the organic electroluminescent element ([0002]).



Regarding claim 18, Katakura et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a display device comprising the organic electroluminescent element ([0002]).

Regarding claim 19, Katakura et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a display device comprising the organic electroluminescent element ([0002]).

Regarding claim 20, Katakura et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a display device comprising the organic electroluminescent element ([0002]).

Regarding claim 21, Katakura et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a display device comprising the organic electroluminescent element ([0002]).

Regarding claim 22, Katakura et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a lighting device comprising the organic electroluminescent element ([0002]).

Regarding claim 23, Katakura et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a lighting device comprising the organic electroluminescent element ([0002]).

Regarding claim 24, Katakura et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a lighting device comprising the organic electroluminescent element ([0002]).

Regarding claim 25, Katakura et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a lighting device comprising the organic electroluminescent element ([0002]).

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (US 2013/0062597).

Regarding claim 1, Yoshida et al discloses the following compound ([0015] – Formula (A)):

    PNG
    media_image3.png
    143
    389
    media_image3.png
    Greyscale
,
1-A8 are CR1, where R1 is H or a substituent such as a C1-20 alkyl ([0015]); M is a substituted or unsubstituted nitrogen containing heteroaromatic group such as pyrimidine or triazine ([0015] and [0025]); Ar2 is a substituted aromatic hydrocarbon group having 6 to 18 ring atoms ([0015] and [0041]-[0042]); and L1 is a single bond or a substituted or unsubstituted aromatic hydrocarbon group having 6 to 18 ring carbon atoms ([0015]). Ar1 is a substituted or unsubstituted heteroaromatic group having 5 to 18 ring atoms such as 9-carbazole group ([0024]). The reference discloses substituents that may substitute the heteroaromatic group include halogens atoms such as halogen ([0056]). 
	From the above, the reference discloses a compound encompassed by recited Formula (I1), i.e.

    PNG
    media_image4.png
    314
    466
    media_image4.png
    Greyscale
,
where M in the reference is a triazine or pyrimidine, i.e. Y1-Y3 are all N or two (2) of the recited group Y1-Y3 are N and one is CR’, where R’ is H. The group Ar2 of the reference corresponds to the recited group Ar1 and is a substituted aromatic hydrocarbon group having 6 to 18 ring atoms. The recited group Ar2 is H. The recited group L2 is a single bond. The group X of the reference 1 of the reference and are H or a substituent. The group L1 of the reference corresponds to the recited group L1 and is a substituted or unsubstituted aromatic hydrocarbon group having 6 to 18 ring carbon atoms. The group the recited groups R1 and R2 are halogen.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 4, Yoshida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses an organic electroluminescent device, i.e. an organic electroluminescent element, comprising the disclosed compound ([0001]).

Regarding claim 5, Yoshida et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the recited group L1 is substituted or unsubstituted aromatic hydrocarbon group having 6 to 18 ring carbon atoms. Accordingly, the reference discloses that the group L1 is phenylene.

2 is a single bond.

Regarding claim 7, Yoshida et al teaches all the claim limitations as set forth above. From Formula (A) of the reference it is clear that recited L2 is bonded to the 2- or 4- as recited in the present claims.

Regarding claim 8, Yoshida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the emitting layer may have a double-host, i.e. host-cohost configuration ([0109]). Thus, the reference discloses that the emitter layer comprises the disclosed compound and a different host compound.

Regarding claim 9, Yoshida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a display device ([0175]).

Regarding claim 10, Yoshida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a light source, i.e. a lighting device ([0175]).

Regarding claim 18, Yoshida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a display device ([0175]).

Regarding claim 19, Yoshida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a display device ([0175]).

Regarding claim 20, Yoshida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a display device ([0175]).

Regarding claim 21, Yoshida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a display device ([0175]).

Regarding claim 22, Yoshida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a light source, i.e. a lighting device ([0175]).

Regarding claim 23, Yoshida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a light source, i.e. a lighting device ([0175]).

Regarding claim 24, Yoshida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a light source, i.e. a lighting device ([0175]).

Regarding claim 25, Yoshida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a light source, i.e. a lighting device ([0175]).

Regarding claim 2, Yoshida et al discloses the following compound ([0015] – Formula (A)):

    PNG
    media_image3.png
    143
    389
    media_image3.png
    Greyscale
,
where Y is O or S ([0015]); A1-A8 are CR1, where R1 is H or a substituent such as a C1-20 alkyl ([0015]); M is a substituted or unsubstituted nitrogen containing heteroaromatic group such as pyrimidine or triazine ([0015] and [0025]); Ar2 is a substituted aromatic hydrocarbon group having 6 to 18 ring atoms  ([0015] and [0041]-[0042]); and L1 is a single bond or a substituted or unsubstituted aromatic hydrocarbon group having 6 to 18 ring carbon atoms such as phenyl or naphthyl ([0015] and [0042]). Ar1 is a substituted or unsubstituted heteroaromatic group having 5 to 18 ring atoms such as carbazole group ([0024]). The reference discloses substituents that may substitute the heteroaromatic group include alkyl groups having 1 to 20 carbon atoms ([0037] and [0056]). 
	From the above, the reference discloses a compound encompassed by recited Formula (C3) or (D2), i.e.

    PNG
    media_image5.png
    258
    510
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    312
    561
    media_image6.png
    Greyscale

where M in the reference is a triazine or pyrimidine, i.e. Y1-Y3 are all N or two (2) of the recited group Y1-Y3 are N and one is CR’, where R’ is H. The group Ar2 of the reference corresponds to the recited group Ar1 and is a substituted aromatic hydrocarbon group having 6 to 18 ring atoms. The recited group Ar2 is H. The recited group L2 is naphthyl. The group X of the reference corresponds to the recited group X and is O. The recited groups Ra and Rb and correspond to the group R1 of the reference are H or a substituent. The group L1 of the reference corresponds to the recited group L1 and is a substituted or unsubstituted aromatic hydrocarbon group having 6 to 18 ring carbon atoms such as naphthyl. The recited groups R1, R2, and R3 are C1-20 alkyl groups.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound 

Regarding claim 11, Yoshida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses an organic electroluminescent device, i.e. an organic electroluminescent element, comprising the disclosed compound ([0001]).

Regarding claim 13, Yoshida et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the recited group L2 is a phenyl.

Regarding claim 14, Yoshida et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the recited group L2 is a single bond.

Regarding claim 15, Yoshida et al teaches all the claim limitations as set forth above. From Formula (A) of the reference it is clear that recited L1 in recited Formula (D2) is bonded to the 2-position as recited in the present claim.

Regarding claim 16, Yoshida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the emitting layer may have a double-host, i.e. host-cohost configuration ([0109]). Thus, the reference discloses that the emitter layer comprises the disclosed compound and a different host compound.



    PNG
    media_image3.png
    143
    389
    media_image3.png
    Greyscale
,
where Y is O or S ([0015]); A1-A8 are CR1, where R1 is H ([0015]); M is a substituted or unsubstituted nitrogen containing heteroaromatic group such as pyrimidine or triazine ([0015] and [0025]); Ar2 is a substituted aromatic hydrocarbon group having 6 to 18 ring atoms ([0015] and [0041]-[0042]); and L1 is a single bond or a substituted or unsubstituted aromatic hydrocarbon group having 6 to 18 ring carbon atoms such as naphthyl ([0015]). Ar1 is a substituted or unsubstituted heteroaromatic group having 5 to 18 ring atoms such as 9-carbazole group ([0024]). The reference discloses substituents that may substitute the heteroaromatic group include C1-20 alkyls ([0056]). 
	From the above, the reference discloses a compound encompassed by recited Formula (I1), i.e.

    PNG
    media_image7.png
    323
    415
    media_image7.png
    Greyscale
,
where M in the reference is a triazine or pyrimidine, i.e. Y1-Y3 are all N or two (2) of the recited group Y1-Y3 are N and one is CR’, where R’ is H. The group Ar2 of the reference corresponds to the recited group Ar1 and is a substituted aromatic hydrocarbon group having 6 to 18 ring atoms. The recited group Ar2 is H. The recited group L2 is a single bond. The group X of the reference corresponds to the recited group X and is O or S. The recited groups Ra and Rb correspond to the group R1 of the reference and are H or a substituent. The group L1 of the reference corresponds to the recited group L1 and is a substituted or unsubstituted aromatic hydrocarbon group having 6 to 18 ring carbon atoms. The recited groups R1 and R2 are H, i.e. the integers n1 and n2 are zero 90). The recited group R3 is a C1-20 alkyl. The recited group Ra and Rb rare H, i.e. the integers na1 and nb1 are zero (0).
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the 

Regarding claim 12, Yoshida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses an organic electroluminescent device, i.e. an organic electroluminescent element, comprising the disclosed compound ([0001]).

Regarding claim 17, Yoshida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the emitting layer may have a double-host, i.e. host-cohost configuration ([0109]). Thus, the reference discloses that the emitter layer comprises the disclosed compound and a different host compound.
	
Response to Arguments
Applicant's arguments filed 10/9/2020 have been fully considered but they are not persuasive. 

Applicants argue that Katakura does not disclose the compound given Formula (I2) in the claims as now amended. However, while the reference does not disclose a compound given by Formula (I2) in the claim 1 as now amended, as set forth above, the reference discloses a compound given by Formula (K2) of the claims.

Applicants argue that Katakura discloses that the compound is used in an electron-transporting layer of an OLED, while the compounds of the present application are intended to be used as host material for phosphorescent emitter in the emitting layer of an OLED. However, it is noted that claim 1 only requires an organic electroluminescent element comprising the disclosed compound and does not require that the compound is host is an emitter layer. To that end, it is noted even if claim 1 were amended to recite the compound as a host in the emitter layer, as currently recited in claim 8, as set forth in the rejections above, the reference discloses that the host compound is formed from a carbazole derivative or a triarylamine derivative. The Examiner’s position remains absent evidence to the contrary given that the compound disclosed by the reference is a carbazole derivative, it would have been obvious to one of ordinary skill in the art to utilize the disclosed compound in the emitter layer in combination with a second host, i.e. a triarylamine derivative with a reasonable expectation of success. 

Applicants argue that it would not have been obvious for one of ordinary skill in the art that the compound disclosed by Katakura can be used as host material for phosphorescent emitter in an emitting layer of an OLED and give very good results when used in this function as shown in the examples of the application. However, Applicants’ arguments are not found to be persuasive for the reasons set forth below.

Firstly, it is noted that Applicants’ have not pointed to any specific inventive or comparative examples in the instant Specification. Secondly, while Applicants argue that the claimed compounds give very good results, it is significant to note that it is unclear what is unexpected or surprising in the examples presented in the instant Specification. Thirdly, it is 

Regarding claims 2 and 3, Applicants’ arguments regarding Katakura have been considered, but are moot in light of the new grounds of rejection set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767